DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The indicated allowability of claims 9 and 28 are withdrawn in view of the newly discovered reference(s) to Tanimoto (USPN 8308582).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10, 20-23, 25-27, and 29 is/are rejected under 35 U.S.C 103 as being unpatentable over Chen et al. (US 2006/0122004) in view of Tanimoto (USPN 8308582).
Regarding claim 1, Chen et al. discloses a wood-type club head having a striking wall at a front portion of the club head, a rear portion opposite the front portion, a crown, and a sole. Chen et al. also discloses a weight track in the outer layer of the sole, a channel corresponding to and interior of the weight track, and a weight associated with the weight track. The weight has an upper portion located exterior to the channel and a lower portion located within the channel wherein the weight is adjustably 
Regarding claim 2, Chen et al. discloses the track following a path generally parallel to and inwardly spaced from the periphery of the sole portion.
Regarding claim 3, Chen et al. discloses the at least one track being at least two tracks.
Regarding claim 4, Chen et al. discloses two weight tracks interconnected such that the weight is transferrable between the two weight tracks.
Regarding claim 6, Chen et al. discloses a first weight track following a first path generally parallel to the periphery of the sole portion and a second weight track extending in a generally front and rear direction.
Regarding claim 7, Chen et al. discloses at least two weights independently securable to the weight track based on multiple weights being implemented into the track (See Paragraph 0022).

Regarding claim 10, Chen et al. discloses the lower portion and the channel are configured such that rotation of the lower portion within the channel is limited (See Paragraph 0019).
Regarding claim 20, see the above regarding claim 1.
Regarding claim 21, see the above regarding claim 2.
Regarding claim 22, see the above regarding claim 7.
Regarding claim 23, see the above regarding claim 4.
Regarding claim 25, see the above regarding claim 6.
Regarding claim 26, see the above regarding claim 7.
Regarding claim 27, see the above regarding claim 8.
Regarding claim 29, see the above regarding claim 10.
Allowable Subject Matter
Claims 11-19 are allowed.
Claims 5 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-8, 10-27, and 29 have been considered but are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711